This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3          Plaintiff-Appellee,

 4 v.                                             No. 33,582

 5 BOBBY FAULKNER,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Stan Whitaker, District Judge

 9 Gary K. King, Attorney General
10 Santa Fe, NM

11 for Appellee

12 Jorge A. Alvarado, Chief Public Defender
13 Santa Fe, NM

14 Sergio J. Viscoli, Assistant Appellate Defender
15 Albuquerque, NM

16 for Appellant

17                                 MEMORANDUM OPINION

18 FRY, Judge.

19   {1}    Defendant has appealed his conviction for DWI. We previously issued a notice

20 of proposed summary disposition in which we proposed to uphold the conviction.
 1 Defendant has filed a memorandum in opposition. After due consideration, we remain

 2 unpersuaded. We therefore affirm.

 3   {2}   First, Defendant renews his challenge to the constitutionality of the roadblock.

 4 [MIO 19-21] As we previously observed in the notice of proposed summary

 5 disposition, the district court described the relevant background information with care.

 6 [RP 121-23, 125] The district court also identified and applied the relevant authorities

 7 in a thorough, thoughtful, and well-reasoned fashion. [RP 126-29] All of the points

 8 raised by Defendant in the memorandum in opposition are addressed therein. We

 9 concur in the district court’s analysis, upon which we perceive neither need nor basis

10 for improvement. We therefore reject Defendant’s argument.

11   {3}   Defendant also challenges the sufficiency of the evidence to support his

12 conviction. [MIO 22-24] As we previously observed, the various indicia of

13 intoxication, together with Defendant’s breath-alcohol test results, supply ample

14 support for the conviction. In his memorandum in opposition Defendant focuses on

15 countervailing considerations and contends that State’s evidence was not sufficiently

16 compelling. [MIO 22-24] “However, as a reviewing court, we do not reweigh the

17 evidence or attempt to draw alternative inferences from the evidence.” See generally

18 State v. Estrada, 2001-NMCA-034, ¶ 41, 130 N.M. 358, 24 P.3d 793; see also State

19 v. Montoya, 2005-NMCA-078, ¶ 3, 137 N.M. 713, 114 P.3d 393 (observing that “the


                                               2
1 evidence is not to be reviewed with a divide-and-conquer mentality . . . [ and w]e do

2 not reweigh the evidence or substitute our judgment for that of the jury”). We

3 therefore remain unpersuaded by Defendant’s assertion of error.

4   {4}   Accordingly, for the reasons stated in our notice of proposed summary

5 disposition and above, we affirm.

6   {5}   IT IS SO ORDERED.


7
8                                        CYNTHIA A. FRY, Judge

9 WE CONCUR:



10
11 JAMES J. WECHSLER, Judge


12
13 JONATHAN B. SUTIN, Judge




                                            3